FILED
                              NOT FOR PUBLICATION                           OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SEPTANTHO FLORIBERTUS; et al.,                    No. 08-71334

               Petitioners,                       Agency Nos. A097-618-188
                                                              A097-618-190
  v.                                                          A097-618-191

MICHAEL B. MUKASEY, Attorney
General,                                          MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Septantho Floribertus and his family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying Floribertus’

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law and review for substantial evidence factual

findings. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny

the petition for review.

      Contrary to petitioners’ assertion that the BIA did not affirm the IJ’s adverse

credibility determination, the BIA affirmed the IJ’s decision “based upon and for

the reasons set forth therein” and specifically found no clear error in the IJ’s

adverse credibility determination. See Molina-Estrada v. INS, 293 F.3d 1089,

1093 (9th Cir. 2002). In their opening brief, petitioners fail to raise any challenge

to the agency’s adverse credibility determination, which is dispositive of

Floribertus’ asylum, withholding of removal, and CAT claims. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not supported

by argument are deemed abandoned).

      Petitioners’ counsel is advised that the opening brief falls below the court’s

standards.

      PETITION FOR REVIEW DENIED.




                                           2                                       08-71334